Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in .question was held dutiable as follows: (1) cellulose filaments the same as those passed upon in Abstract 37230 at 60 percent under paragraph 31; C2) em*476broidered articles and embroidered wearing apparel like those the subject of Glemby’s v. United States (13 Ct. Cust. Appls. 533, T. D. 41397) at 75 percent under paragraph 1430; and (3) artificial flowers the same as those the subject of Robinson-Goodman v. United States (17 C. C. P. A. 149, T. D. 43473) at 60 percent under paragraph 1419.